Conviction is for misdemeanor swindling, punishment being a fine of $100 and confinement in the county jail for twenty-four hours.
No statement of facts accompanies the record. Three special charges were requested and are simply marked "refused." It is not made to appear by formal bill of exception nor by notation on the charges themselves over the trial judge's signature that exception was reserved to the refusal to give them. In one or the other of such methods it must be shown that exception was taken to the action of the court. Linder v. State, 94 Tex. Crim. 316,  250 S.W. 703, and authorities collated therein. Also see Cunningham v. State, 97 Tex.Crim. Rep.,262 S.W. 491. Even if the requested charges could be considered it is impossible for this court to determine whether they were applicable in the absence of the facts.
The judgment is affirmed.
Affirmed. *Page 140